 

JAN 15 lel§

C|erk, U S District Court
District Of Montana
Bt||ings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-74-BLG-SPW
Plaintiff,
FINAL ORDER OF
vs. FORFEITURE
GIOVANNI RODRICK SHAWL,
Defendant.

 

 

WHEREAS, in the indictment in the above-captioned case, the United States
sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of
the defendant used or intended to be used to facilitate, or as proceeds of Said
violation;

AND WHEREAS, on October 30, 2018, Giovanni Rodrick Shan entered
into a plea agreement Wherein he agreed to plead guilty to count I of the

indictment, Which charged him With possession With intent to distribute

methamphetamine; and to count V which charged him with possession of a firearm
in furtherance of a drug trafficking crime;

AND WHEREAS, the defendant, pursuant to the plea agreement with the
United States, agreed not to contest, or assist others in contesting, the forfeiture
sought in the charging document to which the defendant pleaded guilty;

AND WHEREAS, by virtue of said guilty plea, the United States is entitled
to possession of said property, pursuant to 21 U.S.C. §§ 84l(a)(1) and 853, and
Rule 32.2(b)(2) of the F ederal Rules of Criminal Procedure;

AND WHEREAS, beginning on November 8, 2018, and ending on
December 7, 2018, the United States published on an official government internet
site (www.forfeiture.gov), notice of this forfeiture and of the United States’ intent
to dispose of the property listed below in accordance with federal law, under 21
U.S.C. § 853(n)(l):

0 a Taurus 9mm pistol, bearing serial number TJZl9212;

0 a Pioneer Arms 7.62 x39 rifle, bearing serial number
PAC1115742; and

o ammunition.
AND WHEREAS, the Court has been advised that no claims have been
made in this case regarding the property and the United States is not aware that any

such claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

l. The United States shall seize the forfeited property described above;

2. The right, title, and interest in the property is condemned, forfeited, and
vested in the United States of America for disposition according to applicable law;

3. All forfeited funds shall be deposited forthwith by the United States
Marshal into the Department of Justice Asset Forfeiture Fund in accordance with
21 U.S.C. § 853(n)(1); and

4. The Clerk is directed to send copies of this order to all counsel of record
and the defendant The Clerk is further directed to send three certified copies of
this order to the United States Marshal.

DATED this LY§:y/Ofmuary, 2019.

AMQN /.¢</mza/

/sUsAN P. WATTERS
United States District Court Judge

